                  Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 1 of 10



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff



                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK


 ANGELA E. KNOST,

                              Plaintiff,

                    v.                                       Case No.:

 LUXURY LISTINGS NYC, LLC,

                              Defendant.




                                       COMPLAINT AND JURY DEMAND

             Angela E. Knost (“Plaintiff”), by her undersigned attorneys, Rath, Young and

 Pignatelli, P.C., for her complaint against defendant Luxury Listings NYC, LLC

 (“Defendant”) alleges as follows:

                                           SUBSTANCE OF THE ACTION

             1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1), 501, and for violation of § 1202.

             2.      Plaintiff seeks compensatory or statutory damages in an amount to be established

 at trial.
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 2 of 10



                                               PARTIES

         3.       Plaintiff is an individual doing business at 8460 Watson Road, Suite 106, St. Louis,

 Missouri, 63119.

         4.       Upon information and belief, Defendant is domestic limited liability company

 registered in the State of New York with a principal place of business at 450 West 31st Street, 4th

 Floor, New York, New York 10001.

                                  JURISDICTION AND VENUE

         5.       This is a civil action seeking damages and injunctive relief for copyright

 infringement under the copyright laws of the United States, and therefore this Court has

 jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and 28

 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

         6.       Personal jurisdiction over Defendant is proper. Defendant is conducting business

 in this judicial district and committing torts in this state, including without limitation copyright

 infringement which causes harm in this state and judicial district.

         7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

 substantial part of the events giving rise to the claims herein occurred in this judicial district.

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

       8.         Plaintiff is a professional photographer who makes a living licensing her

photographic works for various purposes, including editorial purposes. She has published her

works in a number of notable media outlets, including Food & Wine, Good Housekeeping, Men’s

Health, Huffington Post, among others.

       9.         Plaintiff is the sole creator of the photographic image referenced as Sarahs028 (the

“Copyrighted Work”) and is the sole owner of the copyright in and to the Copyrighted Work, a
                                                    2
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 3 of 10



copy of which is attached hereto as Exhibit A.

        10.       On January 30, 2015, Plaintiff obtained a registration with the United States

Copyright Office for the Copyrighted Work, Registration Number VA 1-944-058, a copy of which

is attached hereto as Exhibit B.

        11.       Plaintiff included copyright management information in her work.

 B.      Defendant’s Unlawful Activities

        12.       Upon information and belief, Defendant owns and operates a number of

websites, including the website found at URL http://www.llnyc.com where it publishes articles

and photographic images to lure internet users where it markets its services and profits from

advertising revenue that grows as its viewership grows.

        13.       Plaintiff has discovered the Copyrighted Work being reproduced, distributed, and

publicly displayed at the websites located at the following URLs (the “Infringing Websites”):

                    •   http://www.llnyc.com/wp-
                        content/uploads/2016/10/brushing-tired-blog.jpg
                    •   http://www.llnyc.com/78515-this-new-product-could-take-
                        your-shower-thoughts-to-the-next-level

        14.       Screenshots from the Infringing Websites are attached hereto as Exhibit C.

        15.       Upon information and belief, the Infringing Websites are owned and operated by

Defendant.

        16.       Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work at the Infringing Website.

        17.       Upon information and belief, Defendant knew or should have known that a

license was needed for its use of the Copyrighted Work so its unauthorized reproduction,

distribution, and public display of Plaintiff’s Copyrighted Work was knowing and willful and in

reckless disregard of Plaintiff’s rights.

                                                   3
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 4 of 10




                                 FIRST CLAIM FOR RELIEF
                                (Direct Copyright Infringement)

        18.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        19.       The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

        20.       Plaintiff has all rights, title and interest in and to the copyrights in the

Copyrighted Work.

        21.       Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work

prior to Defendant’s use of the Copyrighted Work at the Infringing Websites.

        22.       By its actions, as alleged above, Defendant infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Copyrighted Work.

        23.       Upon information and belief, Defendant’s infringement of Plaintiff’s copyrights

is willful and deliberate and Defendant profited at the expense of Plaintiff.

        24.       As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its actual

damages resulting from Defendant’s uses of the Copyrighted Work without paying license fees,

in an amount to be proven at trial.

        25.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Copyrighted Work, which amounts will be proven at trial.


                                                      4
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 5 of 10



        26.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        27.       Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        28.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                    SECOND CLAIM FOR RELIEF
                                 (Contributory Copyright Infringement)

        29.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        30.       As an alternative theory to its direct infringement claim, in the event Defendant

contends the infringing conduct described above is done by another, Defendant had either actual

or constructive knowledge of the above-described infringements and either induced, caused or

materially contributed to the infringing conduct described above.

        31.       By their actions, as alleged above, the Defendants foregoing acts of contributory

infringement violate Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        32.       Upon information and belief, the foregoing acts of contributory infringement of

Plaintiff’s copyright are willful and deliberate and Defendant profited at the expense of Plaintiff.




                                                     5
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 6 of 10



        33.       As a direct and proximate result of the contributory infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover her actual damages

resulting from Individual Defendants’ uses of the Copyrighted Work without paying license fees,

in an amount to be proven at trial.

        34.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of the Individual Defendants’ profits

from infringement of the Copyrighted Work, which amounts will be proven at trial.

        35.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        36.       Plaintiff is entitled to her costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        37.       The Individual Defendants’ conduct has caused and any continued infringing

conduct will continue to cause irreparable injury to Plaintiff unless enjoined by this Court.

Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a

permanent injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                THIRD CLAIM FOR RELIEF
                              (Vicarious Copyright Infringement)

        38.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        39.       As an alternative theory to her infringement claims above, to the extent any of

Defendant contends it did not directly infringe or contributorily infringe Plaintiff’s copyrights,

Defendant had the right or ability to control the direct infringement described above.


                                                     6
             Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 7 of 10



       40.       As a result of Defendant’s right or ability to supervise the direct infringement

described above, Defendant could have prevented or stopped the direct infringement but did not

take any action to do so.

       41.       Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and benefitted from that direct infringement.

       42.       As a direct and proximate result of the Individual Defendant’s vicarious

infringement of Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is

entitled to recover her actual damages resulting from the Defendant’s uses of the Copyrighted

Work without paying license fees, in an amount to be proven at trial.

       43.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of the Individual Defendants’ profits

from infringement of the Copyrighted Work, which amounts will be proven at trial.

       44.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

       45.       Plaintiff is entitled to her costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

       46.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.




                                                    7
              Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 8 of 10



                           FOURTH CLAIM FOR RELIEF
              VIOLATION OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                                 (17 U.S.C. § 1202)

        47.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        48.       The Copyrighted Work contained copyright management information.

        49.       Upon information and belief, Defendant intentionally removed copyright

management information from the Copyrighted Work.

        50.       Upon information and belief, Defendant removed and/or altered copyright

management information knowing or having reasonable grounds to know that such actions would

conceal its infringement of Plaintiff’s copyright.

        51.       Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Work without copyright management information in order to facilitate

or conceal the infringement of Plaintiff’s copyrights.

        52.       Upon information and belief, Defendant’s acts in violation of the Digital

Millennium Copyright Act were and are willful.

        53.       By reason of Defendant’s violations of the Digital Millennium Copyright Act,

Plaintiff has sustained and will continue to sustain substantial injuries.

        54.       Further irreparable harm is imminent as a result of Defendant’s conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction, in

accordance with 17 U.S.C. § 1203(b), restraining Defendant, its officers, directors, agents,

employees, representatives, assigns, and all persons acting in concert with Defendant from

engaging in further violations of the Digital Millennium Copyright Act.

        55.       At its election, and in lieu of Defendant’s profits derived from its violations of

the Digital Millennium Copyright Act and Plaintiff’s actual damages, Plaintiff is entitled to
                                                     8
               Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 9 of 10



recover statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B), including damages up

to $25,000 for each violation of the Digital Millennium Copyright Act.

         56.       Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment as follows:

          1.       A declaration that Defendant infringed, either directly or indirectly, Plaintiff’s

 copyrights in the Copyrighted Work under the Copyright Act;

          2.       A declaration that such infringement is willful;

          3.       An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

 Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

 shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

 infringement of up to $150,000 for each copyright infringement of each of the Copyrighted

 Work;

          4.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

 appropriate to deter any future willful infringement;

          5.       Awarding Plaintiff its costs and disbursements incurred in this action, including

 its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

          6.       Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

 sums;

          7.       Permanently enjoining Defendant, their employees, agents, officers,

 directors, attorneys, successors, affiliates, subsidiaries and assigns, and all those in active

 concert and participation with Defendant, from directly or indirectly infringing Plaintiff’s

 copyrights or continuing to market, offer, sell, dispose of, license, lease, transfer, public
                                                     9
          Case 1:19-cv-00805-ALC Document 1 Filed 01/28/19 Page 10 of 10



 display, advertise, reproduce, develop or manufacture any works derived or copied from

 the Plaintiff’s Copyrighted Work or to participate or assist in any such activity;

         8.      Awarding Plaintiff interest, including pre-judgment interest, on the

 foregoing sums;

         9.      Permanently enjoining Defendant, its employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Work or to participate or assist in any such activity; and

         10.     For such other and further relief as the Court may deem just and proper.


                                           JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.


 Dated: January 28, 2019
                                                 Respectfully submitted,



                                                 By: /s/ R. Terry Parker
                                                 R. Terry Parker, Esquire
                                                 RATH, YOUNG and PIGNATELLI, P.C.
                                                 120 Water Street, Second Floor
                                                 Boston, MA 02109
                                                 Telephone: (603) 226-2600
                                                 Email: rtp@rathlaw.com

                                                 Attorneys for Plaintiff




                                                   10
